DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed February 11th 2022, with respect to the rejection(s) of claim(s) 1-3 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of
the limitation of claim 1, 
             “…an initial alignment of a radar assisted airborne strapdown inertial navigation system is characterized by the following steps: 
              step 1: position and track a target aircraft through a tracking radar configured on a ship;
              step 2: the tracking radar measures a slant distance, an angular position of the target aircraft and a position of the tracking radar which are then provided to the radar assisted airborne strapdown inertial navigation system through wireless transmission; 
              step 3: construct an initial alignment state equation of the radar assisted airborne strapdown inertial navigation system; 
              step 4: construct a nonlinear measurement equation for the initial alignment of the radar assisted airborne strapdown inertial navigation system; 
              step 5: use an unscented Kalman filter to estimate and compensate an inertial navigation error.”
                Claims 2 and 3 are also allowable due to their dependence on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant disclosure.
United States Patent Publication #US 20130069819 Braun; Hans Martin et al. is a three-dimensional radar system that uses one-dimensional interferometry, a Kalman filter and navigation unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867